APPEAL OF GLASSER GRAIN CO., INC.Glasser Grain Co. v. CommissionerDocket No. 4189.United States Board of Tax Appeals3 B.T.A. 45; 1925 BTA LEXIS 2060; November 14, 1925, Decided Submitted October 28, 1925.  *2060 Martin Auslander, C.P.A., for the taxpayer.  F. O. Graves, Esq., for the Commissioner.  *45  Before PHILLIPS and TRAMMELL.  Taxpayer appeals from the determination of income and profits taxes for 1918, 1919, and 1920, in the sum of $2,613.94, alleging that in computing net income various errors have been made, and further alleging that the invested capital has been understated by reason of the computation of the income and profits tax for 1917.  FINDINGS OF FACT.  In computing 1917 income the Commissioner overstated gross sales of taxpayer by $1,197.31, and overstated cost of goods sold by $705.68, resulting in an overstatement of net income by $491.63.  Taxpayer claimed a deduction of $2,253.93 for debts alleged to have been ascertained to be worthless and written off in 1917.  As to all other adjustments, taxpayer acquiesces in the Commissioner's computations.  The Commissioner concedes the overstatement of income by $491.63.  No competent testimony as to the alleged bad debts was introduced.  In computing 1918 income the Commissioner overstated gross sales by $1,217.66, and understated cost of goods sold by $405.78, resulting in a net overstatement*2061  of income of $1,623.44.  Taxpayer claimed deductions for repairs of $1,780.76, and for refunds and allowances of $590.61.  Taxpayer acquiesces in the Commissioner's determination as to all other items and the Commissioner conceded the overstatement of $1,623.44.  No competent evidence was introduced to show the expenditures for repairs or to sustain any deduction for refunds and allowances.  In computing 1919 income the Commissioner overstated gross income from sales by $419.53, and understated cost of goods sold by $2,605.12, resulting in an overstatement of taxpayer's income of $3,024.65.  Both parties conceded such errors and further conceded that in all other respects the computation of the Commissioner is correct.  *46  In computing 1920 income the Commissioner erroneously overstated income from gross sales by $1,607.94, and understated cost of goods sold by $1,837.24, resulting in an overstatement of net income by $3,445.18.  Taxpayer also claimed that the Commissioner erroneously understated the closing inventory by $2,887.17, but introduced no competent evidence to sustain its contention.  In all respects the taxpayer acquiesces in the action of the Commissioner. *2062  The Commissioner concedes the overstatement of net income by $3,445.18.  DECISION.  The deficiency should be computed in accordance with the foregoing findings of fact.  Final determination will be settled on 15 days' notice, under Rule 50.